DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 5 recites in step (e) “and determine a proximity”. It appears this should instead recite “and determining a proximity”. 
Claim 24 is objected to because of the following informalities: the claim depends from claim 25, which does not exist.  Appropriate correction is required. Claim 24 will be treated as if it depends from claim 22. 

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 5-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 5 recites a method comprising: 
 generating a respective pseudo-measurement value of each of measured first performing criteria and measured second performing criteria; 
comparing said respective pseudo-measurement value to a respective maximum value associated with the performance activity; activity to provide a performance ratio; 
scaling the performance ratio of said respective pseudo-measurement value to said respective maximum value to create a fractional score for each of said pseudo-measurement values, 
determining which of said ratios interact geometrically, if any, and determine a proximity to a limit of a geometric sum of the pseudo-measurement values; and 
displaying a largest of the ratios on a display as a binary representation, whereby the limit of performance is determined and relative actual performance is displayed to show proximity thereof to said limit for improving performance.
The limitations of providing pseudo-measurement values, comparing the values to a maximum, scaling a performance ratio, determining which ratios interact geometrically, and displaying a largest of the ratios, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations entirely in the mind. A person could perform this series of steps for observing and evaluating data, purely as a series of mental steps or using a pen and paper, and displaying the ratio on a display such as using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using first and second sensors for measuring periodically first and second performing criteria. The use of these sensors is directed to no more than pre-solution data gathering and therefore only adds insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element using sensors to measure performing criteria only adds insignificant extra-solution activity to the judicial exception. The claim is not patent eligible. Dependent claims 6-14 recite the same abstract idea as in claim 5, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite the types of sensors used to obtain the data in the pre-solution data gathering step, and further details of the abstract idea itself (i.e. the calculations performed on the data, and the displaying of the data), and thus are not sufficient to direct the claim to significantly more. 
	Independent claims 15 and 22 recite a series of mental steps similar to those recited in independent claim 5 (creating pseudo-measurements, scaling, determining ratios, and outputting a ratio), and are thus drawn to an abstract idea for the same reasons. These claims recite first and second sensors, including an inertia sensor and speed sensor, for obtaining data in a pre-solution data gathering step, which is not sufficient for integration into a practical application or significantly more. See MPEP 2106.05(g). The claims also recite a microprocessor configured to perform the steps of processing the sensor data. This constitutes no more than mere instruction to implement the abstract idea on a computer. See MPEP 2106.05(f). 
Dependent claims 16-21, 23 and 24 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite additional sensors used to obtain data in the pre-solution data gathering steps, further details of the abstract idea itself (i.e. the calculations performed on the data, and the displaying of the data), and thus are not sufficient to direct the claim to significantly more. Claim 21 also recites an electronic database for maintaining signal data. This amounts to no more than using a computer as a tool to perform the abstract idea. See MPEP 2106.05(f). The claims are not patent eligible.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715